Exhibit 10.1

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT


THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made as of
the 3rd day of March, 2014, between DYNEGY INC., a Delaware corporation
(“Dynegy”), and all of its Affiliates (collectively, the “Company”), and Named
Employee (“Employee”). A copy of the Dynegy Inc. 2012 Long Term Incentive Plan
(the “Plan”) is annexed to this Agreement and shall be deemed a part of this
Agreement as if fully set forth herein. Unless the context otherwise requires,
all terms that are not defined herein but which are defined in the Plan shall
have the same meaning given to them in the Plan when used herein.


1.The Grant. The Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) granted to Employee on March 3, 2014 (“Effective
Date”), as a matter of separate inducement and not in lieu of any salary or
other compensation for Employee’s services, the right and option to purchase
(the “Option”), in accordance with the terms and conditions set forth in the
Plan and in this Agreement, an aggregate number of shares (the “Shares”) of
common stock of Dynegy, $0.01 par value per share (the “Common Stock”), at a
price of $23.03 per share (the “Exercise Price”). Employee acknowledges receipt
of a copy of the Plan, and agrees that the Option shall be subject to all of the
terms and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, and to all of the terms and conditions of this
Agreement. The Option shall not be treated as an incentive stock option within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). The Exercise Price is, in the judgment of the Committee, not less than
one hundred percent (100%) of the Fair Market Value of a share of the Common
Stock on the Effective Date.


2.Exercise. Subject to the provisions, limitations and other relevant provisions
of the Plan and of this Agreement, and the earlier expiration of the Option as
herein provided, Employee may exercise the Option to purchase some or all of the
Shares as follows:


(a)The Option shall become exercisable in three cumulative equal annual
installments as follows:


(i)on the first anniversary of the Effective Date, the right to purchase
one-third of the aggregate number of Shares shall become exercisable without
further action by the Committee;


(ii)on the second anniversary of the Effective Date, the right to purchase an
additional one-third of the aggregate number of Shares shall become exercisable
without further action by the Committee; and


(iii)on the third anniversary of the Effective Date, the right to purchase the
remaining one-third of the aggregate number of Shares shall become exercisable
without further action by the Committee.


(b)Notwithstanding any other provision of this Agreement, the unexercised
portion of the Option, if any, will automatically and without notice terminate
and become null and void upon the expiration of ten (10) years from the
Effective Date of the Option.


(c)Any exercise by Employee of the Option, or portion thereof, shall be
conducted by delivery of an irrevocable notice of exercise to the Company or its
designee as provided in the Plan. In no event shall Employee be entitled to
exercise the Option for less than a whole Share.

1

--------------------------------------------------------------------------------





(d)Upon Corporate Change, if the Committee seeks to terminate the Agreement
under Section XIII(b)(2) of the Plan, the Committee will comply with Section
XIII(b)(3) of the Plan to assess value of the Agreement.


3.Termination of Employment. The Option may be exercised only while Employee
remains an employee of the Company and will terminate and cease to be
exercisable upon Employee’s termination of employment with the Company, except
that:


(a)    if Employee shall die while in the employ of the Company, the Option
awarded hereunder shall immediately vest with respect to all of the remaining
Shares and become fully exercisable without further action by the Committee, and
Employee’s legal representative, or the person, if any, who acquired the Option
by bequest or inheritance or by reason of the death of Employee, may exercise
the Option, to the extent not previously exercised, in respect of any or all
such Shares at any time up to and including the date twelve (12 months after the
date of death, or the end of the option term, whichever is less, after which
date the Option will automatically and without notice terminate and become null
and void; and


(b)    if Employee is determined to be disabled (as defined in the Company’s
long term disability program or plan in which Employee is a participant or, if
Employee does not participate in any such plan, as defined in the Dynegy Inc.
Long Term Disability Plan, as amended, or the successor plan thereto), the
Option awarded hereunder shall immediately vest with respect to all of the
remaining Shares and become fully exercisable without further action by the
Committee, and Employee may exercise the Option, to the extent not previously
exercised, in respect of any or all such Shares at any time up to and including
the date twelve (12) months after the date of such determination, or the end of
the option term, whichever is less, after which date the Option will
automatically and without notice terminate and become null and void; and


(c)    if Employee’s employment with the Company terminates by reason of
dismissal by the Company for Cause, then the Option, to the extent not
previously exercised, will immediately, automatically and without notice or
further action by the Committee, terminate and become null and void; and


(d)    if Employee’s employment with the Company terminates by reason of
resignation by the Employee (except as otherwise provided in Section 3 (g)
below) and at a time when Employee was entitled to exercise the Option, Employee
may exercise the Option, to the extent not previously exercised, with respect to
any or all such number of Shares as to which the Option was exercisable as of
the date of Employee’s termination of employment, at any time up to and
including the date ninety (90) days after the date of termination by reason of
such resignation, or the end of the option term, whichever is less, after which
date the Option will automatically and without notice terminate and become null
and void; and


(e)    if Employee’s employment with the Company terminates by reason of
Involuntary Termination, as such term is defined below, the Option awarded
hereunder shall immediately vest with respect to all remaining Shares and become
fully exercisable without further action of the Committee, and Employee may
exercise the Option, to the extent not previously exercised, at any time up to
and including the date ninety (90) days after the date of such termination of
employment, or the end of the option term, whichever is less, after which date
the Option will automatically and without notice terminate and become null and
void; and

2

--------------------------------------------------------------------------------





(f)    if the Employee’s employment with the Company terminates as a result of
an Involuntary Termination within six months following a Corporate Change, the
Option shall become fully vested and immediately exercisable in full on the
effective date of the Corporate Change, and such Option shall remain exercisable
from such date for the lesser of: (A) twelve (12) months from the date of such
Corporate Change; (B) the remaining period of time for exercise of the Option
hereunder (irrespective of any mandatory exercise period specified herein that
would otherwise be triggered by the termination of employment of such Employee);
or (C) such period of time (which period of time may end as early as the
consummation of a Corporate Change) as the Committee may determine in connection
with or in contemplation of a Corporate Change in the exercise of its discretion
under the Plan, with respect to which the Committee has the discretion to, among
other things, require the surrender of stock options (which surrender may be in
exchange for a cash payment, if applicable) and to cancel such stock options
upon the consummation of a Corporate Change; and


(g)    if the Employee’s employment with the Company terminates by reason of
retirement following the date on which such Employee has (I) reached sixty (60)
years of age and (II) completed at least ten (10) years of service as an
employee of the Company, Employee may exercise the Option, to the extent not
previously exercised, with respect to any or all such number of Shares as to
which the Option was exercisable as of the date of Employee’s termination of
employment and (1) the number of then unvested and unexercised Shares subject to
the Agreement multiplied by (2) a fraction, the numerator of which shall be the
number of calendar days which have lapsed since the later of the Effective Date
or most recent anniversary thereof and the denominator of which shall be the
number of calendar days from the later of the Effective Date or the most recent
anniversary thereof until the third anniversary of the Effective Date, at any
time up to and including the date ninety (90) days after the date of
termination, or the end of the option term, whichever is less, after which date
the Option will automatically and without notice terminate and become null and
void.


(h)    For purposes of this Agreement:


“Base Salary” shall mean the regular base salary of Employee but excluding all
bonuses, expense reimbursements, benefits paid under any plan maintained by the
Company and all equity awards of any type.


“Involuntary Termination” shall have the same meaning as specified in the Dynegy
Inc. Executive Severance Pay Plan.


4.Registration. The Company intends to register the Shares for issuance under
the Securities Act of 1933, as amended (the “Act”), and to keep such
registration effective throughout the period the Option is exercisable. In the
absence of such effective registration or an available exemption from
registration under the Act, issuance of the Shares will be delayed until
registration of such shares is effective or an exemption from registration under
the Act is available. The Company intends to use its best efforts to ensure that
no such delay will occur. In the event exemption from registration under the Act
is available upon an exercise of the Option, Employee (or the person permitted
to exercise the Option in the event of Employee’s death or incapacity), if
requested by the Company to do so, will execute and deliver to the Company, in
writing, such agreements and other documents containing such provisions as the
Company may require to assure compliance with applicable securities laws.


Employee agrees that the Shares will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities laws. Employee also agrees that (a) the

3

--------------------------------------------------------------------------------



certificates representing the Shares, if any, may bear such legend or legends as
the Committee in its sole discretion deems appropriate in order to assure
compliance with applicable securities laws and (b) the Company may refuse to
register transfer of the Shares on the stock transfer records of the Company,
and may give related instructions to its transfer agent, if any, to stop
registration of such transfer, if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
securities law.


5.Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of (a) the Company, (b) an Affiliate (as such term is defined in the
Plan) or (c) a corporation (or a parent or subsidiary of such corporation)
assuming or substituting a new option for the Option. Any question as to whether
and when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee in its sole discretion, and
its determination shall be final and binding on all parties.


6.Withholding Taxes. By Employee’s acceptance hereof, Employee hereby (a) agrees
to reimburse the Company or any Affiliate by which Employee is employed for any
federal, state or local taxes required by any government to be withheld or
otherwise deducted by such corporation in respect of Employee’s exercise of the
Option, (b) authorize the Company or any Affiliate by which Employee is employed
to withhold from any cash compensation paid to Employee or in Employee’s behalf,
an amount sufficient to discharge any federal, state and local taxes imposed on
the Company, or the Affiliate by which Employee is employed, and which otherwise
has not been reimbursed by Employee, in respect of Employee’s exercise of the
Option and (c) agrees that the corporation by which Employee is employed, may,
in its discretion, hold the stock to which Employee is entitled upon exercise of
the Option, as security for the payment of the aforementioned withholding tax
liability, until cash sufficient to pay that liability has been accumulated, and
may, in its discretion, effect such withholding by retaining Shares issuable
upon the exercise of the Option having a Fair Market Value on the date of
exercise which is equal to the amount to be withheld.


7.Miscellaneous.


(a)    This grant is subject to all the terms, conditions, limitations and
restrictions contained in the Plan. In the event of any conflict or
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall be controlling. In the event of any conflict or inconsistency
between the terms hereof and the terms of the Dynegy Inc. Executive Severance
Pay Plan and Dynegy Inc. Change in Control Executive Severance Pay Plan,
including any amendments or supplements thereto, the terms hereof shall be
controlling.


(b)    This grant is not a contract of employment and the terms of Employee’s
employment shall not be affected hereby or by any agreement referred to herein
except to the extent specifically so provided herein or therein. Nothing herein
shall be construed to impose any obligation on the Company or on any Affiliate
to continue Employee’s employment, and it shall not impose any obligation on
Employee’s part to remain in the employ of the Company or of any Affiliate.


(c)    All references in this Agreement to any “corporation” shall include a
corporation, a general partnership, a joint venture, a limited partnership, a
business trust or any other lawful business entity.


(d)    Any notices or other communications provided for in this Agreement shall
be sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered when hand delivered to Employee at
his or her principal place of employment or when sent by

4

--------------------------------------------------------------------------------



registered or certified mail to Employee at the last address Employee has filed
with the Company. In the case of the Company, such notices or communications
shall be effectively delivered when sent by registered or certified mail to the
Company at its principal executive offices.


8.Amendment. This Agreement may not be amended except by an agreement in writing
signed by each of the Company and Employee consenting to such amendment.
Notwithstanding the preceding, if it is subsequently determined by the
Committee, in its sole discretion, that the terms and conditions of this
Agreement and/or the Plan are not compliant with Code Section 409A, or any
Treasury regulations or Internal Revenue Service guidance promulgated
thereunder, this Agreement and/or the Plan may be amended by the Company
accordingly.


[Remainder of page intentionally left blank]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has agreed to and accepted
the terms of this Agreement*, all as of the date first above written.




DYNEGY INC.






By:    






Name:    Julius Cox


Title:
Vice President – Human Resources and Business Services







*Employee has agreed to and accepted the terms of this Agreement utilizing
online grant acceptance capabilities with E*Trade Financial, the Company’s stock
option administrator.



6